Case 6:20-cv-00146-LEK-ATB Document 2-3 Filed 02/11/20 Page 1 of 3




                          Case No.: 6:20-CV-0146 (LEK/ATB)




   EXHIBIT B
12/4/2019                                         CM/ECF -2-3
                    Case 6:20-cv-00146-LEK-ATB Document   PA Western
                                                               Filed 02/11/20 Page 2 of 3
                                                                                                                      CLOSED

                                              U.S. District Court
                                     Western District of Pennsylvania (Erie)
                                 CIVIL DOCKET FOR CASE #: 1:17-cv-00031-BR


 DOE v. ALLEGHENY COLLEGE                                                         Date Filed: 02/03/2017
 Assigned to: Judge Barbara Rothstein                                             Date Terminated: 07/24/2017
 Cause: 28:1331 Fed. Question                                                     Jury Demand: Plaintiff
                                                                                  Nature of Suit: 448 Civil Rights: Education
                                                                                  Jurisdiction: Federal Question
 Plaintiff
 JOHN DOE                                                            represented by J. Timothy George
                                                                                    2525 West 26th Street
                                                                                    Suite 200
                                                                                    Erie, PA 16506
                                                                                    (814) 835-0400
                                                                                    Fax: (814) 835-0401
                                                                                    Email: tim@purchasegeorge.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                   Paul J. Susko
                                                                                   The Conrad R.A. Brevillier House
                                                                                   502 Parade Street
                                                                                   Erie, PA 16507
                                                                                   814-455-7612
                                                                                   Fax: 814-461-8585
                                                                                   Email: paul@ksslawfirm.com
                                                                                   ATTORNEY TO BE NOTICED


 V.
 Defendant
 ALLEGHENY COLLEGE                                                   represented by Martha Hartle Munsch
                                                                                    Reed Smith
                                                                                    225 Fifth Avenue
                                                                                    Pittsburgh, PA 15222
                                                                                    412-288-4118
                                                                                    Fax: 412-288-3063
                                                                                    Email: mmunsch@reedsmith.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                   Jeffrey Weimer
                                                                                   Reed Smith LLP
                                                                                   225 Fifth Avenue
                                                                                   Pittsburgh, PA 15222
                                                                                   412-288-7982
                                                                                   Fax: 412-288-3063
https://ecf.pawd.uscourts.gov/cgi-bin/DktRpt.pl?89104505527079-L_1_0-1                                                          1/4
12/4/2019                                    CM/ECF -2-3
               Case 6:20-cv-00146-LEK-ATB Document   PA Western
                                                          Filed 02/11/20 Page 3 of 3




  04/10/2017    18 MINUTE ORDER granting 2 Plaintiffs Motion for Permission to Proceed Under
                   Pseudonym and for Protective Order. Plaintiff is permitted to proceed in the above action
                   under the pseudonym John Doe. IT IS FURTHER ORDERED that access to his actual
                   identity in connection with this matter shall be limited only to this Court and the
                   Defendant, Allegheny College. Signed by Judge Barbara Rothstein on 4/10/2017. Text-
                   only entry; no PDF document will issue. This text-only entry constitutes the Order of the
                   Court or Notice on the matter. (jds) (Entered: 04/10/2017)
